82554: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-26316: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82554


Short Caption:PUENTE VS. DAVE & BUSTER'S OF NEV., INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A813787Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/10/2021 / Kohl, JamesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:04/21/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Tavern AssociationCarolyn Tanner
							(Tanner Law & Strategy Group, Ltd.)
						


AppellantDamaso S. PuenteThomas Christensen
							(Christensen Law Offices, LLC)
						


AppellantDaniel MaloneThomas Christensen
							(Christensen Law Offices, LLC)
						


AppellantDiane MaloneThomas Christensen
							(Christensen Law Offices, LLC)
						


AppellantEstate of Christa PuenteThomas Christensen
							(Christensen Law Offices, LLC)
						


AppellantEstate of Damaso I. PuenteThomas Christensen
							(Christensen Law Offices, LLC)
						


AppellantMaria PuenteThomas Christensen
							(Christensen Law Offices, LLC)
						


RespondentDave & Buster's of Nevada, Inc.Michael P. Lowry
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						Virginia T. Tomova
							(Former)
						
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


02/26/2021Filing FeeFiling Fee due for Appeal. (SC)


02/26/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-05750




02/26/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-05752




03/03/2021Filing FeeFiling Fee due for Cross-Appeal. (SC)


03/03/2021Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)21-06221




03/03/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal) (SC)21-06223




03/03/2021Filing FeeE-Payment $250.00 from Michael P. Lowry. (Cross-Appeal) (SC)


03/03/2021Docketing StatementFiled Respondent/Cross- Appellant's Civil  Docketing Statement. (SC)21-06237




03/05/2021Filing FeeE-Payment $250.00 from Thomas Christensen (Appellants/Cross-Respondents). (SC)


03/05/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel - due: 21 days. (SC)21-06498




03/10/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: James A. Kohl. (SC)21-07031




03/29/2021Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC)21-08944




03/30/2021Notice/IncomingFiled Appellant/Cross-Respondents' Notice Pursuant to NRAP 44. (SC)21-09147




03/30/2021Docketing StatementFiled Appellant/Cross-Respondents' Civil Docketing Statement. (SC)21-09149




04/07/2021Order/Clerk'sFiled Certification.  The clerk of the Nevada Supreme Court certifies to the Honorable Aaron D. Ford, Attorney General of the State of Nevada, that on March 30, 2021, appellant filed with the Supreme Court a notice that this appeal draws into question the constitutionality of NRS 41.1305(1).  See NRAP 44.  (SC)21-09958




04/12/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation and should be removed from the settlement program. (SC)21-10558




04/13/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s) and Respondent(s): 14 days transcript request; Appellant(s): 90 days opening brief and appendix.  Respondent(s): 30 days from opening brief to file combined answering brief on appeal and opening brief on cross-appeal.  Appellant(s): 30 days from that combined brief to file combined reply brief on appeal and answering brief on cross-appeal. Respondent(s): 14 days from that combined brief to file reply brief on cross-appeal.  (SC)21-10615




04/27/2021Transcript RequestFiled Appellants/Cross-Respondents' Request for Transcript of Proceedings. Transcripts requested: 07/01/20, 09/16/20 and 01/12/21. To Court Reporter: None listed. (SC)21-12040




05/04/2021Order/ProceduralFiled Order to Show Cause. Respondent/cross-appellant's shall have 30 days from the date of this order within which to show cause why this ceros-appeal should not be dismissed for lack of jurisdiction. Appellants/cross-respondents may file any reply within 14 days from the date that respondent/cross-appellants' response is served. Briefing is suspended. (SC)21-12743




05/06/2021MotionFiled Respondent/Cross-Appellant's Response to Order to Show Cause. (SC)21-12981




05/14/2021Order/ProceduralFiled Order Dismissing Cross-Appeal and Reinstating Briefing. The cross-appeal is dismissed. The clerk of this court shall modify the caption on this court's docket consistent with the caption appearing on this order. The briefing schedule is reinstated as follows. Appellants' opening brief and appendix remain due by July 12, 2021. Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1). (SC)21-13918




07/07/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants/cross-respondents' opening brief and appendix due: July 26, 2021. (SC)21-19409




07/19/2021MotionFiled Stipulation for Extension of Time to File Opening Brief and Appendix. (SC)21-20751




08/02/2021Order/ProceduralFiled Order.  The parties have filed a stipulation for a second extension of time for appellants to file the opening brief.  The stipulation is disapproved.  Appellants shall have 7 days from the date of this order to file and serve the opening brief and appendix.  (SC)21-22264




08/06/2021MotionFiled Appellants' Motion to Extend Time to File Opening Brief and Appendix. (SC)21-22868




08/09/2021BriefFiled Appellants' Opening Brief. (SC)21-23158




08/09/2021AppendixFiled Appendix to Appellants' Opening Brief - Volume 1. (SC)21-23159




08/09/2021AppendixFiled Appendix to Appellants' Opening Brief - Volume 2 (Part 1 of 2). (SC)21-23160




08/09/2021AppendixFiled Appendix to Appellants' Opening Brief - Volume 2 (Part 2 of 2). (SC)21-23161




08/09/2021AppendixFiled Appendix to Appellants' Opening Brief - Volume 3. (SC)21-23162




08/10/2021Order/ProceduralFiled Order.  Appellants timely filed the opening brief and appendix on August 9, 2021.  This court takes no action in regard to appellants' motion for an extension of time filed on August 6, 2021.  Respondent shall have until September 8, 2021, to file and serve the answering brief.  (SC)21-23204




09/08/2021BriefFiled Respondent's Answering Brief. (SC)21-26019




09/15/2021MotionFiled Motion for Leave to File Amicus Brief of Nevada Tavern Association In Support of Respondent's Answering Brief. (AMICUS BRIEF DETACHED AND FILED SEPARATELY). (SC)21-26677




09/28/2021Order/ProceduralFiled Order Granting Motion. Proposed amicus Nevada Tavern Association (NTA) has filed a motion for leave to file an amicus brief in support of respondent's answering brief. The motion is granted. The clerk of this court shall detach the proposed amicus brief from the motion and shall file it separately. (SC)21-27861




09/28/2021BriefFiled Amicus Brief of Nevada Tavern Association in Support of Respondent's Answering Brief. (SC)21-27863




10/07/2021MotionFiled Stipulation for Extension to File Reply Brief. (SC)21-28776




10/07/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief. Due date November 8, 2021. (SC)21-28783




11/08/2021MotionFiled Appellants' Motion to Extend Time to file Reply Brief. (SC)21-32052




11/08/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 7 days. (SC)21-32058




11/08/2021Notice/IncomingFiled Appellants' Proof of Service for Motion to Extend Time. (SC)21-32093




11/09/2021Order/ProceduralFiled Order Granting Motion.  Appellants shall have until November 22, 2021, to file and serve the reply brief.  (SC)21-32183




11/24/2021Notice/IncomingFiled Respondent's Notice of Removal of Attorney Virginia T. Tomova. (SC)21-33775




12/03/2021BriefFiled Appellants' Reply Brief. (REJECTED PER NOTICE FILED ON 12/6/21) (SC)


12/06/2021Notice/OutgoingIssued Notice of Rejection of Filed Document/Reply Brief. (SC)21-34645




12/06/2021MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)21-34682




12/09/2021Order/ProceduralFiled Order Granting Motion. Appellants shall have 7 days from the date of this order to file and serve the reply brief. (SC)21-35085




12/10/2021BriefFiled Appellants' Reply Brief. (SC)21-35184




12/10/2021Case Status UpdateBriefing Completed/To Screening. (SC)


04/21/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-12697




07/22/2022Notice/IncomingFiled Appellants' Notice of Pending Settlement. (SC)22-23116




07/29/2022Order/ProceduralFiled Order. Appellant has filed notice informing this court that the parties have reached a settlement that will result in the resolution of this appeal.  Motion or stipulation to dismiss due: August 22, 2022. (SC)22-23869




08/22/2022MotionFiled Stipulation to Dismiss Appeal. (SC)22-26199




08/23/2022Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-26316





Combined Case View